In a commercial action, the plaintiff appeals from: (1) an order of the Supreme Court, Westchester County, entered March 15, 1965, which granted the defendant’s motion to change the place of trial from Westchester County to New York County; and (2) an order of said court, entered May 13, 1965, which denied the plaintiff’s motion to vacate said order, entered March 15, 1965, and to retain the action in Westchester County. Order entered March 15, 1965 affirmed, with $10 costs and disbursements. Appeal from order, entered May 13, 1965, dismissed, without costs. The plaintiff has abandoned the appeal from the latter order. At the time that the action was commenced, both parties were foreign corporations, authorized to do business in this State, which, pursuant to section 210 of the General Corporation Law, had filed statements and designations, listing addresses in New York County as the locations of their respective offices. In fact, the plaintiff, without changing its statement and designation, had moved its office to Westchester County and was not doing business in New York County. The proper venue based on plaintiff’s address, pursuant to statute (CPLR 503, subd. [c]; Business Corporation Law, § 102, subd. [a], par. [10]), was the *758county designated by it in its statement and designation as the county where its office was to be located, “ The mere fact that the corporation had its office in a county other than that -designated in its certificate of incorporation does not change its residence for the purpose of legal procedure. * * * And, for the purposes of judicial procedure, it makes no difference where the administrative departments and the physical property of the corporation happen to be located” (1 White, New York Corporations [12th ed.], § 140.1, p. 357; Hoffman v. Oxford Developments, 9 A D 2d 937; Practice Commentary under McKinney’s Civil Practice Law and Rules, Book 7B, § 503, p. 6). Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur. [45 Misc 2d 451.]